DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8 and 9, in the reply filed on 5/31/2022 is acknowledged.
In light of the claim amendments, the restriction requirement has been reconsidered and is withdrawn. All claims have been examined. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving portion configured to receive (i.e. receiving means) in claims 1 and 10, a holding member configured to hold (i.e. means for holding) in claims 1 and 10, a mechanism configured to move (i.e. means for moving) in claims 1 and 10, and holding member (i.e. means for holding) in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: Merely arguing the claim limitations recite sufficient structure, without explaining how the recited structure is sufficient to perform the claimed function would be deemed not fully responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the claim limitation “inserted at substantially equal intervals in a first direction” renders the claim indefinite because it is unclear where/into what the coil segments are inserted.
In claim 1, line 4 and 13, claim 6, line 4, and claim 10, line 11, the claim limitation “the coil segment” renders the claim indefinite because it is unclear to which of the plurality of coil segments recited in line 3 this limitation refers.
In claim 1, line 9, and claim 10, lines 6 and 7, the claim limitation “inserted at substantially equal intervals in the first direction” renders the claim indefinite because it is unclear where/into what the coil segments are inserted.
In claim 1, bridging lines 12 and 13, claim 2, lines 2 and 3, claim 4, lines 4 and 5, claim 10, lines 10 and 11, claim 11, lines 2 and 3,  claim 13, line 4, the claim limitation “the first slot insertion portion” renders the claim indefinite because it is unclear to which of the plurality of first slot insertion portions this language refers (each of the plurality of coil segments has a first slot insertion portion). Further, note that claim 1, line 2, “first insertion” should read --first slot insertion--.
In claim 1, line 15, claim 10, line 14, the claim limitation “the second slot insertion portion” renders the claim indefinite because it is unclear to which of the plurality of second slot insertion portions this language refers (each of the plurality of coil segments has a first slot insertion portion).
In claim 3, lines 8-10, and claim 12, lines 8-10, the phrase “the first receiving portion formed between the inner movable members” and “the second receiving portion formed between the outer movable members” lacks proper antecedent basis. 
In claims 5 and 14, the claim limitation “the holding member is interchangeable” renders the claim indefinite because the term “interchangeable” requires two elements which can be interchanged, whereas only one element, i.e. “the holding member”, is listed.
In claim 9, last two lines, “the outer movable member” renders the claim indefinite because it is unclear to which of the outer movable members (see claim 9, line 3) this limitation refers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorouhata (JP2005065386A).
Gorouhata discloses the claimed invention as follows:
Claim 8. A coil forming method comprising: 
holding, by a holding member (30), a first slot insertion portion (81) of each of a plurality of coil segments (80) comprising a pair of slot insertion portions (81, 82) to be respectively inserted into slots of the stator or rotor and a linking portion (83) connecting the slot insertion portions such that the respective first insertion portions are positioned at substantially equal intervals in a first direction corresponding to a circumferential direction of the stator or rotor; 
rotating (see Fig. 5) the plurality of coil segments in one direction around the respective first slot insertion portions as pivots such that respective coil segments are overlapped with one another (see Fig. 6) and a second slot insertion portion (82), different from the first slot insertion portion, of one coil segment is overlapped with the first slot insertion portion of another coil segment, thereby forming two coil segment layers at a time (see para. [0027] and [0028]), 
wherein the holding member is moved so that the holding member does not interfere with the second slot insertion portions when the respective second slot insertion portions are overlapped with the respective first slot insertion portions. See Fig. 6. The rotation is performed to a sufficient degree without necessitating further rotation that would cause interference by the holding member. In the present invention, on the other hand, after the holding member is moved out of the way, further rotation is necessary to fully rotate the slot insertion portions.
Claim 9. The coil forming method according to claim 8, wherein the rotating is performed in a state where the second slot insertion portions of the respective coil segments are respectively inserted between a plurality of outer movable members (portions of 35 between two consecutive holes 37) disposed radially and rotatable integrally in the first direction, the method comprising arranging, before the rotating, at least one of the plurality of coil segments obliquely with respect to a second direction corresponding to a radial direction of the stator or rotor such that the linking portion of the at least one coil segment is supported on the outer movable member. See Fig. 3. The coil segments have somewhat of an S-shape viewed from the top, such that it is clear when a first slot insertion portion 81 is held in the holding member and the second slot insertion portion 82 is held in hole 37, the soil segment has a diagonal portion disposed above the outer movable member. 
Claim 14.  The coil forming method according to claim 8, wherein the holding member is interchanged according to difference in diameter of layers of the coil segments. See rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorouhata.
Gorouhata discloses the claimed invention, including the holding member comprising a plurality of insertion holes (32) configured to accept the respective first slot insertion portions, the insertion holes being arranged at substantially equal intervals in the first direction (see Fig. 4). However, Gorouhata does not disclose the holding member being movable as claimed.
From Fig. 4 it can be seen the coil segments are moved toward the inner and outer members. However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to implement the invention of Gorouhata such that the coil segments are held stationary and the inner and outer members (30, 35) move upward to receive the coil segments and move downward to remove the coil segments from the inner and outer members after performing the rotating. One of ordinary skill in the art would have found obvious this alternative implementation because designing such an apparatus would have necessarily required a design decision as to which of the two elements should move and which should be stationary. The end result is the same, and either implementation would have been predictable, given the other. 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 10, 12, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729